Banke, Judge.
The appellant and a juvenile companion were apprehended leaving a department store with three sets of mechanics tools. The appellant was carrying one tool box, and the juvenile was in possession of the other two. On appeal from his felony conviction for theft by taking, the appellant contends that the evidence was sufficient to support his conviction for only one set, and that for this reason he should have been sentenced for a misdemeanor.
It is uncontested that the appellant and his juvenile friend arrived at the store in the same car, entered the store together from the parking lot, and left together with the merchandise. When asked for a receipt, the appellant replied that the juvenile had it. The juvenile testified that he independently took the two tool sets he was apprehended with and that he and the appellant had no conversation about the theft. He denied any plan between the two. The state offered evidence of a prior contradictory statement to impeach this witness’ in-court testimony. Held:
The jury was authorized to conclude from the evidence that the appellant was a party to the theft of the three tool sets, particularly in light of the fact that the accomplice’s testimony was impeached. See generally, Frazier v. State, 152 Ga. App. 743 (264 SE2d 35) (1979). A rational trier of fact could reasonably have found from the evidence that the defendant was guilty beyond a reasonable doubt. Stinson v. State, 244 Ga. 219 (259 SE2d 471) (1979).
Submitted November 3, 1980
Decided November 25, 1980.
John M. Turner, Jr., for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, H. Allen Moye, Thomas W. Thrash, Assistant District Attorneys, for appellee.

Judgment affirmed.


McMurray, P. J., and Smith, J., concur.